                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

SHAWN L. WILLIAMS,                                   )
                                                     )
         Plaintiff                                   )        Case No. 1:17-cv-00204 (Erie)
                                                     )
vs.                                                  )
                                                     )
                                                     )        RICHARD A. LANZILLO
SUPERINTENDENT                                       )        UNITED STATES MAGISTRATE JUDGE
MICHAEL R. CLARK, et al.,                            )
                                                     )
         Defendants                                  )
                                                     )        OPINION AND ORDER ON
                                                     )        PLAINTIFF'S MOTION TO COMPEL
                                                     )        [ECF No. 89]
                                                     )

                                           OPINION AND ORDER

         Shawn L. Williams, a prisoner in the custody of the Pennsylvania Department of

Corrections ("DOC"), filed the underlying prose action on July 31, 2017. ECF No. 1. Presently

pending before the Court is Williams' motion to compel discovery based upon alleged

deficiencies in Defendants' responses to his interrogatories and request for production of

documents. 1 ECF No. 89. For the reasons discussed below, the motion will be GRANTED IN

PART and DENIED IN PART.

I. Standard of Review

         In general, the scope and limits of discovery are governed by Rule 26 of the Federal

Rules of Civil Procedure. Specifically, Fed. R. Civ. P. 26 (b) (1) defines the scope of discovery

as follows:




1
  In addition, Williams seeks sanctions on the grounds that Defendants' response to his document requests and
interrogatories were not timely. Having reviewed the discovery requests at issue and Defendants' responses thereto,
the Court finds that Defendants responses were timely and, in any event, nothing in the record supports the
imposition of sanctions against Defendants under Fed.R.Civ.Pro. 37.

                                                         1
         Parties may obtain discovery regarding any nonprivileged matter that is relevant to any
         party's claim or defense and proportional to the needs of the case, considering the
         importance of the issues at stake in the action, the amount in controversy, the parties'
         relative access to relevant information, the parties' resources, the importance of the
         discovery in resolving the issues, and whether the burden or expense of the proposed
         discovery outweighs its likely benefit. Information within this scope of discovery need
         not be admissible in evidence to be discoverable.

Fed. R. Civ. P. 26 (b)(l). Evidence is "relevant 'if it has any tendency to make a fact more or

less probable that it would be without the evidence' and 'the fact is of consequence in

determining the action."' Allen v. Eckard, 2019 WL 1099001, at *2 (M.D. Pa. March 3, 2019)

(citing In re Suboxone (Buprenorphine Hydrochloride & Naloxone) Antitrust Litig., 2016 WL

3519618, at *3 (E.D. Pa. June 28, 2016). Although relevance in discovery is broader than for

evidentiary purposes, it is not without its limits. Stabilus v. Haynsworth, Baldwin, Johnson &

Greaves, P.A., 144 F.R.D. 258,265 (E.D. Pa. 1992). "In ascertaining which materials are

discoverable and which are not, a district court must further distinguish between requests that

'appear reasonably calculated to lead to the discovery of admissible evidence, and demands that

are 'overly broad and unduly burdensome. "' 2 Westfield Insurance Co. v. Icon Legacy Custom

Modular Homes, 321 F.R.D. 107, 111 (E.D. Pa. 2017) (citing Miller v. Hygrade Food Products

Corp., 89 F. Supp. 2d 643,657 (E.D. Pa. 2000); see also Bell v. Lockheed Martin Corp., 270

F.R.D. 186, 191 (D.N.J. 2010).




2
  Determining the proper scope of discovery, "and the extent to which discovery may be compelled, are matters
consigned to the court's discretion and judgment." Casrtagena v. Service Source, Inc., 328 F.R.D. 139, 142 (M.D.
Pa. 2018); See also Marroquin-Manriquez v. 1.N.S., 699 F.2d 129, 134 (3d Cir. 1983). "This far reaching discretion
extends to rulings by United Stated Magistrate Judges on discovery matters. So, District courts provide magistrate
judges with particularly broad discretion in resolving discovery disputes." Id. (citing Farmers & Merchs. Nat'! Bank
v. San Clemente Fin. Group Sec., Inc., 174 F.R.D. 572 585 (D.N.J. 1997). The Court's decision regarding the
conduct of discovery, including whether to compel disclosure, will be disturbed only if a magistrate judge has
abused his discretion. See Marroquin-Manriquez, 699 F.2d at 134.

                                                         2
        Federal Rule of Civil Procedure 37 allows a party who receives evasive or incomplete

discovery responses to seek a court order compelling additional disclosure or discovery. A party

moving to compel discovery bears the initial burden of proving the relevance of the requested

information. Olin Corp., 298 F.R.D. at 263 (citing Bracey v. Harlow, 2012 WL 4857790, *2

(W.D. Pa. Oct. 12, 2012). Once that burden is met, "the party resisting the discovery has the

burden to establish the lack of relevance by demonstrating that the requested discovery either

does not come within the broad scope ofrelevance as defined under Fed. R. Civ. P. 26(b)(l), or

is of such marginal relevance that the potential harm occasioned by discovery would outweigh

the ordinary presumption in favor of broad disclosure." Id.

II. Williams' Claims

       The relevance of each of the discovery requests at issue must be assessed in the context

of Williams' claims and the issues of the case. Williams asserts a claim under the Prison Rape

Elimination Act, 28 C.F.R. §115 ("PREA''). See Generally ECF No. 1. Williams alleges that,

primarily in 2015, Defendant Beddick subjected him to a "campaign of harassment" in retaliation

for his submission of the PREA claim and additional grievances. Williams also alleges that

Defendants Girioux, Clark, Franz, Meure, Irwin, Jones, Anders, Bashor, Szelewski, and Susiak

acquiesced to Defendant Beddick's conduct and failed to comply with PREA investigation

procedures. Id.

III. Discussion

       Generally, Williams seeks discovery regarding the following: medical and mental health

records; infc.)rmation regarding other inmates; copies of Departmental policies and procedure,

and Departmental staff assignments. See Generally ECF No 89. At the outset, the Court notes

that Defendants represent that they have already produced much of the information Williams



                                                3
seeks in these requests. Defendants have objected to numerous requests for production of

documents and interrogatories concerning which Williams now seeks an order compelling

discovery. The subject requests/interrogatories, the Defendants' objections, and the Court's

rulings are detailed as follows.

           A. Requests for Production of Documents directed to Defendants Franz, Giroux,
              Szelewski, Beddick, Anderson, and Bashor

                1. Request Nos. 4 & 5

       In Request No. 4 and No. 5, Williams asks for "any and all records, notes, memos,

writings, reports, and filings" contained in the Williams' DC-14 and DC-15 files. ECF No. 89.

Defendants object to this request as overbroad and irrelevant. They maintain that the requests

encompass "nearly every piece of paper generated by the Department of Corrections on Williams

for four years." ECF No. 98. Defendants also object because the request asks for highly

confidential information, including mental impressions and considerations of staff members. Id.

       The Court agrees that the requests are overly broad and lack relevancy. Williams'

request for these files is not limited to any specific timeframe but instead seeks the files in their

entirety-from the date of his incarceration at SCI Albion to the day he sought discovery. The

Court also notes that DC-14 counselor documents contain mental impressions of staff members

and Defendants have valid security concerns associated with a wholesale release of Williams'

records. Confidentiality and security concerns relating to the release of such records outweigh

any possible relevance of the information. Finally, the Court notes that Defendants have

produced the full grievances from February 2015-October 2017, misconducts B836085 and

B591898, and the OSII investigation materials relating to Plaintiff and Defendant Beddick.

These documents appear to comprise the investigatory information relevant to the claims and

defenses of this case Therefore, the motion to compel is DENIED as to Requests No. 4 and 5.


                                                  4
                2. Request No. 12

        The same is true for Request No. 12. Here, Williams requests the "housing unit log

entries from the SCI Albion Diversionary Treatment Unit." ECF No. 89. He claims that the "log

entries" are necessary to determine "signature entries of all staff and officials who entered the

DTU on December 12, 2015." Id. Defendants objected to this request as irrelevant and unclear

as to what "log book entries" Plaintiff is seeking. The Court agrees with Defendants' objection.

Further, Williams has not made any proffer to explain why identification of all staff and officials

who entered the DTU is relevant or proportional to the claims or defenses of this action

Accordingly, the motion to compel the production of the housing unit log entries is DENIED.

                3. Request No. 10

        In Request No. 10, Williams asked for "any and all mental health records and medical

records of Williams .... " Id. Williams argues that his records are relevant because he is

pursuing a claim against Defendants for excessive use of force. ECF No. 90. Defendants

objected to the disclosure of all mental health records, citing security concerns. ECF No. 98. In

addition, they objected to Williams' request for all medical records as having "no discernable

relationship to this lawsuit." Id. But they have provided Williams with medical records for the

specific date of the alleged incident at issue. Id.

        Defendants' objections are well-taken. In similar cases, courts have recognized security

concerns related to the release of any mental health records. As previously explained:

       With respect to the mental health records, were they made available to inmates or the
       public, DOC professionals would tend to refrain from entering candid opinions and
       evaluations. Consequently, "decision-makers would not have the benefit of honest
       observations from professionals in the field." Moreover, "if an inmate knows how DOC
       staff will evaluate him and how particular behaviors are likely to be interpreted, he is
       capable of manipulating the resulting determination," which could lead to inaccurate
       assessments, improper institutional placements, and possible premature release from
       custody.


                                                      5
Banks v. Beard, 2013 WL 3773837, *3 (M.D. Pa. July 17, 2013); see also Carter v. Baumcratz,

219 WL 652322, *2(W.D. Pa. Feb. 15, 2019); Spencer v. Collins, 2013 WL 5176747, *2 (M.D.

Pa. Sept. 12, 2013). The reasoning in these cases applies with equal force to the instant motion.

The Court therefore DENIES the motion to compel production of mental health records.

        As to Williams' request for access to all medical records, the Court is satisfied with

Defendants' response to the request. Indeed, Williams' request for "any and all" medical records

is paradigmatic of an overly broad request. If Williams would like to review all of his medical

records, the Department of Corrections in DC-ADM 003 provides him a mechanism for

inspecting those records. The Court will also DENY Williams's motion to compel the

production of additional medical records.

                 3. Request No. 11

        Request No. 11 asks the Defendants to produce "any and all original or copies of PREA .

. . monitoring forms identifiable to Williams .... " ECF No. 89. Defendants respond that they

have already provided documents related to the events Williams alleges were retaliatory and

object to the additional requests because they seek confidential documents. ECF

        As the Court is aware of no privilege or other authority to withhold the PREA retaliation

monitoring forms as they relate specifically to Williams, and finds that such forms/reports are

relevant to Williams' claims in this action, the Court will GRANT the motion to compel as to

this request. See McMillian v. Department of Corrections, 2015 WL 11117684, at *1 (N.D. Fla.

May 18, 20 l 6)(holding that DOC must provide the plaintiff with existing "documents generated

by the DOC pursuant to the PREA and its own internal PREA procedures"). Defendants shall

produce the PREA retaliation monitoring forms to Williams within fourteen (14) day of the date

of this Order.


                                                 6
               4. Request No. 13

        In Request No. 13, Williams requested "[t]he 2015 DC-ADM 008 Prison Rape

Elimination Act (PREA) procedures in effect at the time of PREA 2015-P-659 investigation."

ECF No. 89. The Defendants contend they have already produced a copy of the document to

Williams and that additional copies of this public document are available to Williams through

internal channels at the prison. As the Court reads Williams' motion, he asserts that Defendants

produced the 2014 version of the DC-ADM 008 procedures, but not the 2015 version of the

procedures. To the extent the 2014 version was in effect in 2015, Defendants already have

complied with the request and the motion as it relates to this request is DENIED AS MOOT. To

the extent an updated version of the procedures was in effect in 2015, and notwithstanding its

potential availability through other means, the motion to compel is GRANTED as to this request,

and Defendants are ordered to produce the updated version to Williams within fourteen (14) days

of the date of this Order.

                5. Request Nos. 6 & 9

       Williams next has asked for "any and all incident reports" identifiable as DC-121

involving Williams. ECF No. 89. Defendants responded that the requested incident reports do

not exist. Williams now seeks to compel the production of such documents arguing that

"circumstances and evidence ... prove that the defendants are being deceitful." ECF No. 90.

However, he provided no evidence to support his position that the Defendants have acted in bad

faith. AFG-International, Inc v. Mero-TSK, Inc., 2012 WL 13018967, at *2 (D.N.J. Jan. 12,

2012) (citing Norman v. Young, 422 F.2d 470, 472-73 (10th Cir. 1970) (holding that the party

requesting production of documents is charged with establishing that party from whom

documents are sought has possession, custody or control). Because Williams failed to meet his



                                                7
initial burden, the Defendants response is sufficient. Id; See also Bracey v. Harlow, 2012 WL

4857790, at *4 (W.D.Pa. Oct.12, 2012) (court cannot compel the production of things that do not

exist; nor can the Court compel the creation of evidence by parties who attest that they do not

possess the materials sought by an adversary in litigation."). The motion to compel is DENIED

as to this request with the understanding that the Court retains the authority to take proper action

if it is later determined that any party has wrongfully withheld responsive documents or provided

untruthful or misleading responses to discovery.

    B. First Set of Interrogatories Directed to Defendants Franz, Giroux, Szelewski, Beddick,
       Anderson, and Bashor.

               1. Interrogatory No. 3

       In Interrogatory 3, Williams asks for the name of every individual who worked on the

"program review committee from June 2015- December 2018." ECF No. 89. Defendants object

to the interrogatory as overly broad and seeking information not relevant to the claims or

defenses of the case. The Court agrees that the identities of the members of program review

committee are not relevant to the remaining claims and defenses of this case. Accordingly,

Williams' motion to compel is DENIED as to this interrogatory.

               2. Interrogatories Nos. 5, 7, 8, 9 & 11

       In Interrogatories 5, 7, 8, 9 & 11, Williams asks for information regarding any

grievances, abuse allegations, and PREA claims made against Defendant Beddick, as well as the

number of times Defendant Beddick was assaulted by an inmate. See generally ECF No. 89.

Courts in this District have long held that requests for alleged misdeeds of defendants against

other inmates are irrelevant to the instant complaint. See, e.g., Paluch v. Dawson, 2008 WL

2785638 at *6 (M.D. Pa. July 17, 2008) (denying Plaintiff's motion to compel reports of

allegations of abuse of any inmate by any of the defendants); Jackson v. Beard, et al., 2014 WL


                                                   8
3868228 at *6 (M.D. Pa. Aug. 6, 2014) (denying motion to compel "information with respect to

any complaints about any issue that may have been pursued against a Defendant."); Lyons v.

Bear, 2011 WL 2460930 at *6 (M.D. Pa. June 17, 2011) (denying motion to compel inmate

grievances directed at any of the defendants); Montanez v. Tritt, 2016 WL 3035310, at *4 (M.D.

Pa. May 26, 2016) (denying motion to compel production of incident reports, grievances and

other documents involving other inmates where they were found to be "overly broad, irrelevant,

confidential, [and to] bear no sufficient connection to this case, and raise obvious privacy and

security issues.").

        Williams' interrogatories regarding grievances, complaints, or other information

concerning the mistreatment of inmates by Defendant Beddick is irrelevant and raises privacy

and confidential issues. Accordingly, his motion to compel answers to Interrogatories 5, 7, 8, 9

and 11 is DENIED.


     C. First Set oflnterrogatories Directed to Defendants Clark, Meure, Jones, Adams, and
        Kusiak.

                1. Interrogatories Nos. 1, 9, 11 & 12

        Generally, Williams asks the Defendants to disclose the identity of the persons (1)

responsible for maintaining all "retaliation monitoring forms," (2) responsible for the compliance

of the department's PREA policy, (3) responsible for reviewing PREA reports and allegations,

(4) and responsible for ensuring retaliation monitoring of those who reported sexual abuse or

sexual harassment. See Generally ECF No. 89. Counsel for the Defendants argue that they have

already provided this information to Williams. ECF No.98. Based upon Defendants'

representation, the motion to compel is DENIED AS MOOT as to this request with the

understanding that the Court retains the authority to take proper action if it is later determined



                                                  9
that any party has wrongfully withheld responsive information or provided untruthful or

misleading responses to discovery.

               2. Interrogatory No. 2

       In Interrogatory No. 2, Williams asks for the name of every individual who was assigned

to the PREA compliance division in the last three and a half years. ECF No. 89. Defendants

object to the request as overly broad and seeking information that is not relevant to the remaining

claims and defenses in this action. The Court agrees with both aspects of Defendants' objection.

Accordingly, the Court will DENY the motion as to this interrogatory.

   D. Second Set of Interrogatories and Request for Production of Documents Directed to
       Defendants Clark, Kusiak, Anderson, Bashor, and Beddick

               1. Interrogatories Nos. 2 & 12

       In Interrogatory No. 2, Williams seeks the name, institutional number, and cell

assignment for every inmate in the Diversionary Treatment Unit (DTU). ECF No.89. Williams

also asks for personal identification and contact information of specific inmate Leonard Young.

Id. Defendants object, emphasizing confidentiality and security concerns with the dissemination

of information relating to other inmates. Further, DOC policy prohibits inmates from receiving

information about another inmate. See, e.g., Sloan v. Murrary, 2013 WL 5551162 at *4 (M.D.

Pa. Oct 8, 2013) (denying motion to compel grievance responses that concerned other inmates,

citing DOC policy prohibiting inmates from receiving information about one another); Torres v.

Harris, 2019 WL 265804, at *1 (M.D. Pa. Jan 18, 2019). Williams' request for discovery of

other inmates' information implicates important privacy interests. Any possible relevance of this

information is substantially outweighed by privacy and confidentiality interests. Accordingly, the

motion to compel answers to these interrogatories is DENIED.




                                                10
                   2. Interrogatory No. 10

        Williams next asks for the number of times that Defendant Beddick has been assigned to

work on B-unit in the year 2016. ECF No. 89. Defendants objected to this request as

"overbroad, irrelevant and not proportional to the needs of the case." ECF No. 98. As Williams'

allegations against Defendant Beddick are based upon conduct that took place in 2015, the Court

agrees that Beddicks' B-unit assignments for all of 2016 is not likely to lead to the discovery of

admissible evidence and is overly broad and disproportionate to the needs of the case. Therefore,

the motion to compel is DENIED as to this interrogatory.

                   3. Request Nos. 4 & 6

        In Request for Production No. 4, Williams asks for the PREA Training Manual, and in

Request No. 6, the staff development and training manual. ECF No. 89. Defendants object to

both requests based on the basis that these documents are publicly available procedures that

Williams can view by submitting a request within the prison. ECF No. 98. To the extent these

manuals are readily available to Williams in the prison library, the motion to compel Defendants

to produce them is DENIED. See Bailey v. McMahon, 2012 WL 1246147, at *7 (M.D. Pa. April

12, 2012) (denying motion to compel non-confidential procedures available to the inmate in the

prison library).

                   4. Request No. 5

        In Request No. 5, Williams asks for copies of certain Department of Corrections policies

and procedures related to prison operations. ECF No. 89. Specifically, DOC policies 6.3.1, which

involves the safe and secure operations of the institutions. In response, Defendants assert that the

policies are confidential and not discoverable on security grounds. ECF No. 98. The Court

agrees. Defendants' concerns are valid, and implicate legitimate safety and security risks. See,



                                                 11
e.g., Coit v. Garman, et al., 2018 WL 3818853, at *2-3 (M.D. Pa Aug. 10, 2018); Mercaldo v.

Wetzel, 2016 WL 5851958, at *3 (M.D. Pa. Nov. 6, 2016). Therefore, the Court will DENY

Williams' motion to compel the production of the DOC policies 6.3 .1.

               5. Request No. 11

       In Request No. 11, Williams seeks all housing unit reports, unit management team

reports, and counselor reports related to himself. ECF No. 89. Althought, Defendants object to

the request as overly broad, they did provide Williams with his cell assignment history. ECF No.

98. Williams' request is indeed overbroad and the relevance of the requested additional

information is of dubious relevance. See generally Mercaldo v. Wetzel, 2016 WL 5851958 at *3

(M.D. Pa. Nov. 6, 2016). Therefore, the motion to compel is DENIED as to this request.

               6. Request Nos.16-22

       Having reviewed Request Nos. 16-22 and determined that Williams has failed to make

any legally cognizable argument regarding the relevance of the requested documents and

information, the Court finds that Williams has failed to sustain his burden of proving the

relevance of this requested information and will DENY Williams' motion to compel as to these

requests. Harlow, 2012 WL 487790, at *2.

IV. Conclusion

       In accordance with the preceding discussion, Williams' motion to compel is GRANTED

IN PART and DENIED IN PART as more specifically set forth above.



Dated: July 12, 2019


                                      ~rt&,L/  U.S. Magistrate Judge



                                                12
